This is a companion case to No. 5420 styled Mary Ellen O'Connor et al. v. John D. Thetford, 174 S.W. 680, this day decided by us. A deed similar in every respect to the one therein construed, except that it conveys different land, is held by Robert W. Thetford, and the trial in the district court was had upon pleadings similar to those in said case No. 5420. The rulings and judgment were the same as those in the other case, and the same questions arise upon this appeal. The judgment is affirmed for the reasons stated in our opinion in said case No. 5420.